DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. 
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 16, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16, 18-19, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0364397 by Lindner et al. in view of US 2016/0372154 by Moncomble et al.
Regarding claim 1, Lindner et al. discloses a method of automatic video or audio redaction, the method comprising: 
receiving an input video comprising a sequence of frames and soundtrack, wherein the input video and soundtrack comprises live video and audio (paragraph 0023 teaches “The terms "media content," "audio/visual data," "audio/video stream," and "media presentation," and "program" are used interchangeably herein to refer to a stream of digital data that is configured for transmission to one or more wireless devices for viewing and/or listening.  The media content herein may be received from a service provider or content program provider via a broadcast, multicast, or unicast transmission.  Examples of media content may include songs, radio talk show programs, movies, television shows, etc. While media, content received in some embodiments may be streaming live, alternatively or additionally the media content may include prerecorded audio/video data.  In some embodiments, the media content may be MPEG (Moving Pictures Expert Group) compliant compressed video or audio data, and may include any of a number of packets, files, frames, and/or clips.”); 
performing detection on the soundtrack, to detect portions of said soundtrack in which a human voice is detected (in addition to discussion above, Linder et al., fig. 5A, 5B, paragraph 0065-0066, 0087-0089, 0121 teaches removal of speech from audio section);
generating a redacted soundtrack by replacing said portions of said soundtrack with new portions of another soundtrack (in addition to discussion above, fig. 5A, 5B, paragraph 0026 teaches “In the various embodiments, the presentation of media content modifications may be controlled and individualized by receiving the original media content from a provider at an end point device, and performing pre-rendering processing of the media content by the end point device to make alterations according to a user profile in order to generate a personalized media presentation.  The pre-rendering processing may include replacing individual units of the audio and/or video data in the media content based on appropriateness or desirability as determined by the end point device applying a user-specified list of replacement subject matter.  In particular, for audio data, the end point device may parse individual words, phrases or sentences that are spoken with a buffered portion of the received media content, measure auditory perception properties associated with the parsed words, phrases or sentences, generate text strings based on the words, phrases, or sentences, compare the text strings to user-specified replacement subject matter, and when there is a match, evaluate the parsed units for replacement candidate audio data.  For video data, the end point device may parse individual scenes, images, or frames from a buffered portion of the received media content, measure visual perception properties for the parsed scenes, images, or frames, generate video segments based on the scenes, images or frames, compare the video segments to user-specified replacement subject matter, and when there is a match, evaluate the parsed units for replacement candidate video data.  When replacement candidates are found in the audio or video data, a static or dynamic database may be used to retrieve suitable substitutes, which may be adjusted to match the measured auditory or visual perception properties of the units being replaced.  In various embodiments, the suitable substitutes may be stored in memory or other retrievable location (e.g., an SD card).”, 0089);
recording the input video on a data storage device (in addition to discussion above, paragraph 0027, 0048 teaches storing of input video)
Lindner et al. fails to disclose receiving an input video comprising a sequence of frames and a soundtrack captured by a camera and microphone in respect of a same audio-visual scene, wherein the input video and soundtrack comprises video and audio  obtained directly from the camera; performing voice activity detection on the soundtrack, 
Moncomble et al. discloses receiving an input video comprising a sequence of frames and a soundtrack captured by a camera and microphone in respect of a same audio-visual scene, wherein the input video and soundtrack comprises video and audio  obtained directly from the camera (paragraph 0010 teaches camera, and paragraph 0029, 0054 teaches microphone); performing voice activity detection on the soundtrack, to detect portions of said soundtrack in which a human voice is detected (paragraph 0010, 0025, 0027, 0052, 0053 teaches performing voice activity detection); recording the input video comprising said sequence of frames and said redacted soundtrack on a data storage device, wherein said receiving the input soundtrack, said performing voice activity detection on the soundtrack, and said generating the redacted soundtrack are carried out after the input video is captured by the camera and microphone and before said recording the input video and the redacted soundtrack on said data storage device (in addition to discussion above, paragraph 0007, 0020, 0021, 0050, 0064, 0066 teaches recording step).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include receiving an input video step, performing step and recording step, as taught by Moncomble et al. into the 

Regarding claim 9, Lindner et al. discloses the method wherein the input video is an endless input video stream being streamed continuously (in addition to discussion above, paragraph 0023).

Claim 16 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 1 above.

Regarding claim 23, the method wherein said analyzing the input soundtrack comprises analyzing, by a speech detection module, an existence of human speech, and substantially removing, by a speech removal module, the human speech while leaving other sounds, during periods with no human speech, substantially intact (in addition to discussion above, Linder et al., fig. 5A, 5B, paragraph 0065-0066, 0087-0089, 0121 teaches removal of speech from audio section).

Regarding claim 24, the method wherein only human speech by a specified speaker is detected and removed (in addition to discussion above, Linder et al., fig. 5A, 5B, paragraph 0065-0066, 0087-0089, 0121 teaches removal of speech from audio section).

Regarding claim 25, the method wherein only predetermined words or sentences in detected human speech are removed (in addition to discussion above, Linder et al., fig. 5A, 5B, paragraph 0065-0066, 0087-0089, 0121 teaches removal of speech from audio section).

Regarding claim 26, the method wherein said new portions of another soundtrack comprise no sound (Moncomble et al., paragraph 0033 teaches another soundtack may include for example, a repeat in text form of a question posed by a student).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 27, the method wherein said new portions of another soundtrack comprise a modification to the original soundtrack, where speech sounds were removed (Moncomble et al., paragraph 0033 teaches another soundtack may include for example, a repeat in text form of a question posed by a student).
	The motivation for combining references has been discussed in independent claim above.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0364397 by Lindner et al. and US 2016/0372154 by Moncomble et al. in view of US 2010/0099400 by Lefeuvre.

Regarding claim 28, Lindner et al. discloses generating a redacted soundtrack, Moncomble et al. discloses performing voice activity detection (as discussed above), but fail to disclose the method wherein said new portions of a new soundtrack comprise a modification to the original soundtrack, degraded such that speech becomes unintelligible.
	Lefeuvre discloses the method wherein said new portions of a new soundtrack comprise a modification to the original soundtrack, degraded such that speech becomes unintelligible (Abstract, paragraph 0109 teaches generating degraded soundtrack).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the method wherein said new portions of a new soundtrack comprise a modification to the original soundtrack, degraded such that speech becomes unintelligible, as taught by Lefeuvre into the system of Lindner et al., and Moncomble et al. because such incorporation would allow to a user to maintain privacy/protection of audio, thus increase user accessibility of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.